Citation Nr: 1144408	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-08 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, to include coronary artery disease and hypertension.  

2.  Entitlement to service connection for a chronic pulmonary disorder, claimed as bronchitis, emphysema, pneumonia, and spots on the lungs.  

3.  Entitlement to an increased rating for posttraumatic stress disorder, currently rated 30 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability prior to July 7, 2009.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at law



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1964, and from April 1966 to March 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues of entitlement to an effective date prior to March 12, 1997, for the grant of service connection for residuals of a shell fragment wound of the left shoulder and failure to rate anxiety neurosis; arthritis, to include as secondary to the service-connected gunshot wound of the neck; arthritis, to include as secondary to the service-connected shell fragment wound of the left shoulder; Muscle Group I, left shoulder; and headaches, secondary to the service-connected gunshot wound have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate disposition.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The issue of entitlement to service connection for hypertension, to include as secondary to coronary artery disease, and entitlement to a total disability rating based on individual unemployability are remanded to the RO.  

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam, is presumed to have been exposed to herbicides, to include Agent Orange, and has been diagnosed with coronary artery disease.   

2.  A November 1991 rating decision denied service connection for emphysema.  The Veteran was notified of that decision and did not appeal.  

3.  Evidence received since the November 1991 rating decision concerning the issue of entitlement to service connection for a respiratory disorder is new and material and raises a reasonable possibility of substantiating the claim.  

4.  The respiratory disorder present when the Veteran filed his claim to reopen the issue of entitlement to service connection claim on October 1, 2007, is indistinguishable from his lung cancer for which service connection has been established.  

5.  The medical evidence shows that the Veteran's posttraumatic stress disorder (PTSD) has been manifest throughout the appeal period by constant feelings of depression and anxiety; frequent nightmares; trouble sleeping; intrusive thoughts and flashbacks about his combat experience in Vietnam; becoming easily angered; irritability; difficulty with concentration; social withdrawal and self-isolation; difficulty trusting others; difficulty tolerating crowds and people generally; occasional suicidal ideation; being neatly groomed, fully oriented, alert, and spontaneously conversational; depressed affect; fluent and goal-directed speech; logical thought process; impaired judgment and insight; unimpaired memory; and thought content without any thought disorder, hallucination, or delusions.  


CONCLUSIONS OF LAW

1.  Coronary artery disease is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011); Nehmer v. United States Veterans Administration, 712 F. Supp. 1404, 1423 (N.D. Cal. 1989). 

2.  New and material evidence has been submitted since the RO's November 1991 rating decision, and the Veteran's claim for service connection for a respiratory disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  A respiratory disorder, to include lung cancer, was incurred in or aggravated by active military service, effective October 1, 2007.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.303, 3.400 (2011). 

4.  The criteria for an evaluation of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the instant case, the RO's November 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The RO's November 2007 letter also provided the Veteran with notice of what type of information and evidence is needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the Veteran with a VA examination to ascertain the current severity of his service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including coronary artery disease, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Historically, the Veteran served on active duty in the United States Army from December 1963 to December 1964, and from April 1966 to March 1968.  The Veteran's records show that he served in Vietnam during the Vietnam Era and was awarded the Combat Infantryman Badge and the Purple Heart.  


Coronary Artery Disease 

Rating decisions in September 2007 and May 2008 denied service connection for a heart disorder, claimed as coronary artery disease.  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e) (2011).  The claims folder shows that the Veteran has been diagnosed as having coronary artery disease.  In light of the liberalizing law, the RO must reconsider the Veteran's claim on a de novo basis.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (finding that where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim); see also Nehmer v. United States Veterans Administration, 712 F.Supp. 1404, 1423 (N.D. Cal. 1989); 38 C.F.R. § 3.816 (2011).  

The Veteran contends that he has coronary artery disease that is the result of having been exposed to Agent Orange while serving on active duty in the Republic of Vietnam.  The Board finds that the probative and competent evidence of record supports an award of service connection for coronary artery disease. 

As noted above, the provisions governing service connection on a presumptive basis secondary to exposure to herbicides were recently revised to add ischemic heart disease, including coronary artery disease and old myocardial infarction.  75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).  

The Veteran served in the Republic of Vietnam.  Thus, he is presumed to have been exposed to herbicides, such as Agent Orange, during his Republic of Vietnam military service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii).  Coronary artery disease was diagnosed in 1994.  Thus, coronary artery disease is entitled to presumptive service connection based on his Vietnam service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Chronic Respiratory Disorder

A rating decision in November 1991 denied service connection for emphysema.  The Veteran was notified of that decision and did not file an appeal.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011).  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

Evidence that was of record in November 1991 included the Veteran's service treatment records, the report of a VA compensation examination in May 1974, and VA clinic records dated from April 1984 to December 1984.  The service treatment records are silent for any respiratory complaints, pertinent abnormal clinical findings, or diagnosis of a respiratory disorder, except for a notation in November 1964, when he was seen for an upper respiratory infection; bronchitis was diagnosed.  At the time of the VA examination in May 1974, the Veteran did not report any respiratory complaints; the examination was normal.  The VA clinic records in 1984 reflect treatment for asthma.  

Relevant evidence added to the record since November 1991 includes the report of a VA compensation examination in October 1994, VA clinic records dated from April 2006 to March 2010, an October 1, 2007, communication from the Veteran, referring to recent treatment by VA for "spots on my lungs," a favorable disability determination by the Social Security Administration dated in November 2008, the report of a VA compensation examination in January 2010, and the Veteran's testimony at a Board hearing in September 2011.  

The Veteran also submitted a copy of the November 1964 service treatment record noting a diagnosis of bronchitis.  However, because that report was previously of record, it is not new.  See 38 C.F.R. § 3.156(a), (c)(1).  

A VA clinic record dated in March 2007 notes a history of chronic obstructive pulmonary disease; another examiner in June 2007 also listed emphysema.  Neither examiner noted any respiratory complaints or clinical findings.  
In August 2007, VA examiners noted the Veteran's report of cough with phlegm that was blood-tinged at times, as well as night sweats, for the previous two-three months; hemoptysis was diagnosed.  

A VA examiner in September 2007 stated that the Veteran's history of hemoptysis, weight loss, and loss of appetite was "very concerning for a malignant process."  Computed tomography (CT) scan of the Veteran's chest in September 2007 showed scattered nodular densities throughout the lungs.  The findings were suggestive of an infectious or inflammatory process, rather than malignancy.  A bronchoscopy with biopsy in October 2007 showed "sparse cells suspicious for carcinoma."  A physician in November 2007 stated that, since the bronchoscopy, the right pulmonary nodules had resolved, but the Veteran had developed left-sided pulmonary opacification.  A repeat CT scan in January 2008 showed that the left lung nodules had resolved, but residual left lower lung endobronchial opacities remained.  A notation in July 2008 states that a recent repeat chest CT scan had demonstrated a right upper lobe nodule.  Finally, repeat bronchoscopy with biopsy in July 2009 showed small cell carcinoma.  

A rating decision in September 2009 granted service connection for lung cancer on the basis of the presumption afforded the Veteran due his presumed exposure to herbicide agents in Vietnam.  An effective date of July 9, 2009, was assigned, the date of the examination where lung cancer was diagnosed.  

Finally, a VA compensation examiner in January 2010 reviewed the history of the Veteran's respiratory symptoms and the eventual diagnosis of lung cancer.  The examiner indicated that the onset of the Veteran's lung cancer was in 2006, when he first reported hemoptysis and began to develop weight loss.  

First, the Board finds that the evidence that was added to the record since the November 1991 rating decision is new and material, because it relates directly to the question of service connection for a respiratory disorder and raises a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim for service connection for a respiratory disorder is reopened.  

The May 2008 rating decision denied service connection for "emphysema and/or bronchitis, also claimed as spots on lungs as a result of exposure to herbicide."  Because the RO considered all of the evidence of record, denying the Veteran's claim on the merits, the Board is not precluded from also proceeding to consideration of the merits of the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

The VA treatment records show that clinicians, beginning in August 2007 were concerned that the Veteran's respiratory symptoms and clinical and radiological findings might represent malignancy.  Pathological examination of biopsy specimens obtained during bronchoscopy in October 2007 was non-diagnostic of, but suspicious for, carcinoma.  A repeat CT scan in April 2009 showed persistently enlarged right hilar and subcarinal lymph nodes, as well as interval increase in the size of a right hilar nodule, all of which raised concern for mediastinal nodal metastatic disease.  A diagnosis of small cell carcinoma was confirmed on biopsy during repeat bronchoscopy in July 2009.  

As noted above, a VA compensation examiner in January 2010 indicated that the onset of the Veteran's lung cancer was in 2006, when he first reported hemoptysis and began to develop weight loss.  Moreover, the treatment records prior to July 2009 show that examiners suspected some form of respiratory malignancy as early as August 2007.   

Therefore, affording the Veteran the benefit of the doubt, the Board finds that service connection is established for a respiratory disorder pursuant to the Veteran's reopened claim.  Further, because the Veteran's claims for service connection for a respiratory disorder and for lung cancer are so similar that they cannot be distinguished, the Board finds that the effective date for the grant of service connection for a respiratory disorder, to include lung cancer, is the date of receipt of his application to reopen his claim, October 1, 2007.  The effective date for a grant of service connection pursuant to evidence received after a final disallowance is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2) (2011).  

However, the Board cannot consider, in the first instance, the appropriate disability rating for the disability for the period prior to July 9, 2009, without prejudicing the Veteran.  That determination must be made by the RO.  

In summary, the Veteran's claim for service connection for a respiratory disorder is reopened, and service connection for a respiratory disorder, to include lung cancer, is granted, effective October 1, 2007.  

Increased Rating For Posttraumatic Stress Disorder (PTSD)

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

By a December 2004 rating decision, service connection was granted for PTSD, and a 30 percent disability evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective in October 2004.  In October 2007, the Veteran filed a claim for entitlement to an increased evaluation for PTSD, and by a May 2008 rating decision, the claim for a rating in excess of 30 percent was denied.  The Veteran filed a notice of disagreement in June 2008.  The RO issued a statement of the case in February 2009 and the Veteran filed a substantive appeal in March 2009.  

A 30 percent evaluation for PTSD contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.  

Finally, the maximum 100 percent evaluation is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id.  

In evaluating the evidence, the Board has noted the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reveals serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47.

The report of a private counselor in August 2007 states that the Veteran had problems with managing daily living over the years, as evidenced by use of alcohol, homelessness, relationship problems, and numerous jobs.  The counselor estimated the GAF score was 36, with major impairment in several areas, including work, family relations, judgment, thinking processes, and mood, noting that he was a depressed and anxious man who had not attended to hygiene and appearance, was unable to seek and maintain employment, and was homeless.  Thought processes were impaired, as evidenced by poor judgment, poor insight, lack of understanding of the relationship between past and present events, and current symptoms of anxiety and depression.  

The Veteran was afforded a VA psychiatric compensation examination in November 2007.  He reported having nightly nightmares of traumatic events in Vietnam, as well as recurrent thoughts of the war.  He was more distant and estranged from people since the war.  The Veteran reported decreased participation in activities, and only got two good hours of sleep per night.  He angered easily and had an increased startle response.  He also indicated that he had difficulty concentrating.  He attended weekly group therapy sessions.  The examiner noted some impairment of thought processes, with poor eye contact and anger during the interview.  There was no history of hallucinations or delusions and no evidence of abnormal behavior.  The Veteran reported having suicidal thoughts in the past, but no plans, and no homicidal thoughts.  He was able to maintain personal hygiene, and he was completely oriented.  Long-term and short-term memory were both good.  There was no history of impulsive, obsessional, or ritualistic behavior.  The Veteran's speech was spontaneous, coherent, and relevant, and it was not circumstantial.  The examiner indicated that there was some history of occasional panic feelings, and the Veteran appeared anxious during the interview.  He admitted to depression feelings.  The examiner stated that the Veteran was able to carry on his daily life in a fairly adequate manner.  He was noted to be able to establish and maintain limited social relationships, but he had relationships with family.  The examiner indicated that the Veteran was unable to work due to his cardiovascular disease.  A GAF score of 50 was assigned. 

In February 2008, a VA clinical social worker described the Veteran as very depressed, with a closed attitude, speaking in monotone.  He acknowledged suicidal ideation every few weeks, but stated he had no intention of acting on his thoughts.  He had little to no social support and was basically estranged from his wife.  

A VA physician provided a detailed evaluation and history of the Veteran's psychiatric disorder in February 2008.  The examiner described the Veteran as casually groomed, cooperative, and appearing anxious.  His speech was normal, his mood was congruent, and his thought processes were coherent and goal-directed.  The Veteran denied any perceptual disturbances, and no delusions were expressed.  He denied any homicidal or suicidal ideation.  His cognition was grossly intact.  The Veteran was completely oriented, and his concentration was fairly intact.  Immediate, remote, and recent memory appeared fairly intact, and insight and judgment were noted to be fair.  The examiner assigned a GAF score of 45.  

Numerous other VA examiners between March 2008 and August 2010 described symptoms similar to those reported by the February 2008 VA physician and also assigned GAF scores of 45.  GAF scores from 41-50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  

The Veteran also submitted statements from his wife and sister to the effect that he did not have many friends and did not go out in public, because he basically did not like or trust people.  He was very short-tempered, had bad dreams, and did not sleep well.  The Veteran and his wife testified similarly at his Board hearing.  

The highest GAF score listed by any recent examiner was 50, indicative of serious symptoms.  Except for the GAF score of 36 noted by the August 2007 examiner, reflecting major impairment, each of the other examiners listed a GAF score of 45, in the midrange of scores indicative of serious symptoms.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

The record also shows that the Veteran stopped working in 1994 due to the combined effects of his heart disorder and his PTSD.  All of the examiners of record have indicated that the Veteran has significant difficulty relating to other people, as corroborated by the Veteran's and his wife's hearing testimony; the August 2007 examiner stated that the Veteran was unable to seek and maintain employment.  

The medical evidence indicates that the Veteran's psychiatric symptoms have remained relatively stable throughout the appeal period.  

The Board finds that, taken as a whole, the symptoms more nearly approximate the criteria for a 50 percent rating.  38 C.F.R. § 4.7 (2011).  The medical evidence shows that the Veteran's PTSD has been manifest throughout the appeal period by constant feelings of depression and anxiety; frequent nightmares; trouble sleeping; intrusive thoughts and flashbacks about his combat experience in Vietnam; becoming easily angered; irritability; difficulty with concentration; social withdrawal and self-isolation; difficulty trusting others; difficulty tolerating crowds and people generally; occasional suicidal ideation; depressed affect; and impaired judgment and insight.  

However, it was reported that the Veteran was neatly groomed; fully oriented, alert, and spontaneously conversational; with fluent and goal-directed speech; a logical thought process; unimpaired memory; and his thought content was without any thought disorder, hallucination, or delusions.  The evidence of record did not demonstrate manifestations that resulted in obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; spatial disorientation; and persistent neglect of personal appearance and hygiene.  

Therefore, affording the Veteran the benefit of the doubt, the Board concludes that the disability picture of the Veteran's service-connected PTSD more nearly approximates a disability rating of 50 percent, but no more.  38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 50 percent would be warranted.  Thus, staged ratings are not in order, and a 50 percent rating for PTSD throughout the period on appeal is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's PTSD disability picture was not so unusual or exceptional in nature as to render the 50 percent rating assigned herein inadequate.  The Veteran's PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, the criteria of which are found by the Board to specifically contemplate the level of disability and symptomatology exhibited by the Veteran's PTSD.  The Veteran's service-connected PTSD is manifested by constant feelings of depression and anxiety; frequent nightmares; trouble sleeping; intrusive thoughts and flashbacks about his combat experience in Vietnam; becoming easily angered; irritability; difficulty with concentration; social withdrawal and self-isolation; difficulty trusting others; difficulty tolerating crowds and people generally; and occasional suicidal ideation without intent.  Objectively, the Veteran has been neatly groomed, fully oriented, alert, and spontaneously conversational.  He has exhibited depressed affect; fluent and goal-directed speech; logical thought process; impaired judgment and insight; unimpaired memory; and thought content without any thought disorder, hallucination, or delusions.  When comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the assigned 50 percent disability rating for his service-connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating in excess thereof is provided for certain manifestations of the service-connected PTSD but the evidence of record did not demonstrate manifestations that resulted in obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; spatial disorientation; and persistent neglect of personal appearance and hygiene.  Id.  The criteria for a 50 percent disability rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  


ORDER

Service connection for coronary artery disease is granted.  

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a chronic respiratory disorder, is reopened.  

Service connection for a chronic pulmonary disorder, to include lung cancer, is granted, effective October 1, 2007.  

A 50 percent rating, but no more, for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.  


REMAND

In light of the Board's grant herein of an earlier effective date for service connection for the Veteran's service-connected respiratory disability, the RO must evaluate the disability for the period from October 1, 2007, to July 7, 2009.  The Board also directs the RO's attention to the referred issue of entitlement to service connection for hypertension, to include as secondary to coronary artery disease.  After those issues are adjudicated, and considering the Board's grant herein of a 50 percent rating for the Veteran's PTSD, the RO must then again consider his entitlement to a total disability rating based on individual unemployability for the period prior to July 7, 2009.  

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded the appropriate VA examination to determine the etiology of his hypertension.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the requested study.  Following a review of the service and postservice medical records, and with consideration of the Veteran's statements, the examiner must state whether the Veteran's hypertension is related to his active duty service.  The examiner must also state whether the Veteran's hypertension is due to or aggravated by any service-connected disorder, to include coronary artery disease.  A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

After considering the Veteran's claim for service connection for hypertension, to include as secondary to coronary artery disease, and after evaluating his service-connected respiratory disability for the period from October 1, 2007, to July 7, 2009, the Veteran's claim for a total disability rating based on individual unemployability for the period prior to July 7, 2009, must be readjudicated.  If any claim on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


